DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on February 19, 2021, claims benefit to a U.S. provisional application, filed on February 24, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2021 and July 2, 2021 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-44 are allowed. The following is an examiner’s statement of reasons for allowance. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Yang et al. ("Deep Convolutional Compression for Massive MIMO CSI Feedback") provides prior art disclosure considered as relevant to the subject matter of the claimed invention, such as performing measurement operations to obtain a plurality of measurements corresponding to a first number of bits for reporting the plurality of measurements; compressing the plurality of measurements using an encoder neural network to obtain an encoder output indicating the plurality of measurements, the encoder output comprising a second number of bits that is less than the first number of bits for reporting the plurality of measurements (Yang, sec. III, para. 1, sec. III(C), para. 3, “The overview of our proposed model architecture for encoding and subsequent reconstruction of the CSI feedback from user is shown in Fig. 1, where the two channel inputs represent the real and imaginary parts of channel matrix. The user compresses its CSI into a variable length bit stream using the local encoder. The encoder at the user comprises a CNN-based feature encoder, a uniform element-wise scalar quantizer, and an entropy encoder. The feature encoder extracts key features from the CSI matrix to obtain a lower dimensional representation, which is subsequently converted into a discrete-valued vector by applying scalar quantization. While previous works simply send the 32-bit scalar quantized version of the feature vector as CSI feedback, we have observed that the CNN-based autoencoder structure does not result in a sequence of independent and uniformly distributed bits; and hence, can be further compressed. […] In order to recover the trade-off between the compression rate and the reconstruction loss, we train DeepCMC with different λ values. For a small λ value, the network tries to reduce the feedback rate, while as λ increases, it tries to keep the MSE under control while slightly increasing the rate. After training, each λ value specifies a set of parameters ϴen, ϴde, ϴp. By selecting the λ value according to user's requirements in terms of CSI quality and the available feedback capacity, we can obtain the encoder and decoder parameters with the best performance under these constraints. This would require the user and the BS to have a list of encoder/decoder parameters to be used for different rate-MSE quality trade-offs, and the user to send the λ value together with the encoded bitstream s to the BS, so that the BS employs the matching decoder parameters.”) However, Yang et al. does not provide sufficient prior art disclosure for the claimed invention, such as transmitting, to a base station, a set of neural network decoder coefficients for decoding the encoder output. Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.

Timo et al. (WO 2020/180221 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention, such as the encoder output comprising a second number of bits that is less than the first number of bits for reporting the plurality of measurements (Timo, p. 27, ll. 10-28, “According to some embodiments, the method 1000 comprises determining 1008, based on the first set of parameters and the second set of parameters, an updated value for at least one parameter from the second set of parameters, and transmitting 1009 the updated value for at least one parameter from the second set of parameters. In the present scenario, the method 900 comprises receiving 904 the updated value for at least one parameter from the second set of parameters and forming 905 a second decompression function based on the updated value. In other words, the updated value is employed to generate a new decompression function. Hence, the terminal device 502 indicates via the updated value that the network node 502 should use a different decompression function. The terminal device 502 may for example have detected that both the compression function and the decompression function should be changed to improve performance. Fig. 11 shows that the updated value 1104 for at least one parameter from the second set of parameters may be transmitted 1009 from the terminal device 502 to the network node 501. [ ] The method 900 may for example comprise receiving 906 second compressed downlink channel estimates 1102, and decompressing 907 the second compressed downlink channel estimates using the second decompression function formed at step 905. The transmission of the second compressed downlink channel estimates 1102 is illustrated in Fig.11.”) However, Timo et al. does not provide sufficient prior art disclosure for the claimed invention, such as transmitting, to a base station, a set of neural network decoder coefficients for decoding the encoder output. Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Any comments considered necessary by the applicant must be submitted no later          than the payment of the issue fee and, in order to avoid processing delays, should              preferably accompany the issue fee. Such submissions should be clearly labeled as         “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Wen et al. (US 2020/0220593 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Wen, Abstract, “A communication system and a codec method based on deep learning and known channel state information (CSI) are provided. […] The first and second link CSIs have a correlation or a similarity. The CSI encoder of the first electronic apparatus encodes or compresses the first link CSI into the first codeword, and feeds the first codeword back to the second electronic apparatus via a feedback link. The CSI decoder of the second electronic apparatus encodes or compresses the second link CSI into a second codeword, and decodes or restores the first link CSI of the first electronic apparatus based on the first codeword and the second codeword.”)
Jassal et al. (US 2020/0366326 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Jassal, Abstract, “A method in a user equipment (UE), involves configuring an artificial intelligence (AI) module in a UE to perform at least one task for wireless communications and then performing the task using the configured AI module. The AI module may be on a SIM card inserted into the UE, or part of an internal software implementation. Configuring the AI module can be based on default parameters stored in the UE, or based on signalling received from a network.”)
Shi et al. (US 2020/0366326 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Shi, Abstract, “Methods and apparatuses for feature-driven communications are described. A set of features describing an observed subject is transmitted by a transmitting electronic device (ED) to a base station (BS). The BS translates the received features to another set of transmission features to be transmitted to a receiving ED. The receiving ED recovers information about the subject from the features received from the BS.”)
Chavva et al. (US 2021/0351885 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Chavva, Abstract, “…The CSI report is sent to a gNB, which includes feedback parameters, computed and predicted using ML. The feedback parameters are computed using measurements performed using CSI-RS. Values of the feedback parameters likely at future, based on channel variation and the measurements, are pre-dieted using ML. The computed and predicted feedback parameters are included in the CSI report. Optimal CSI-RS resource allocation and optimal CSI reporting periodicity are determined using ML and sent to the gNB. The CSI report is encoded using the ML based model. The RSRP of the beams are predicted using ML for beam selection.”)
Bedekar et al. (US 2021/0385682 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Bedekar, Abstract, “According to an example embodiment, a method may include receiving, by a controller from a radio access network (RAN) node within a wireless network, at least one of a neural network support information, and a measurement information that includes one or more measurements by the radio access network node or one or more measurements by a wireless device that is in communication with the radio access network node; determining, by the controller based on the at least one of the neural network support information and the measurement information, a configuration of a neural network for the radio access network node; an sending, by the controller to the radio access network node, neural network configuration information that indicates the configuration of the neural network for the radio access network node.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476